
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3243
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 15, 2010
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend
		  section
		  5542 of title 5, United States Code, to provide that any hours
		  worked by Federal firefighters under a qualified trade-of-time arrangement
		  shall be excluded for purposes of determinations relating to overtime
		  pay.
	
	
		1.Treatment of hours worked
			 under a trade-of-time arrangementsSection 5542 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
			
				(g)(1)Notwithstanding any
				other provision of this section, any hours worked by a firefighter under a
				qualified trade-of-time arrangement shall be disregarded for purposes of any
				determination relating to eligibility for or the amount of any overtime pay
				under this section.
					(2)For purposes of this section—
						(A)the term qualified trade-of-time
				arrangement means an arrangement under which 2 firefighters who are
				employed by the same agency agree, solely at their option and with the approval
				of their employing agency, to substitute for one another during scheduled work
				hours in performance of work in the same capacity; and
						(B)the term firefighter has
				the meaning given such term by sections 8331(21) and 8401(14),
				respectively.
						.
		
	
		
			Passed the House of Representatives September 30
			 (legislative day September 29), 2010.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
